Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 19, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1656987 A1 (hereinafter referred as ‘987), in view of US 2015/0056679 (hereinafter referred as “Patten”).
Regarding claims 1, 19 and 20, ‘987 teaches a method of cleaning a membrane, the method comprising pre-rinsing the membrane (in [0014], ‘987 discloses forward flushing of the membrane with a cleaning liquid, preferably with a permeate); cleaning the membrane using an enzymatic cleaning solution comprising an enzyme (in 
It is well known in the art that chelating agents prevent divalent ions from precipitation, and that the high pH inactivates certain enzymes. 
Patten teaches that if enzymes are not completely inactivated after the cleaning step in cleaning of food processing equipment, enzymes can contaminate and potentially degrade food products [0005]. Patten also teaches that “Proteases are commonly inactivated by very high or very low pH. Lipases, on the other hand, are less sensitive towards pH and require the combination of a pH lower than 2 and a temperature in the range of 40.degree. C. to 70.degree. C. for their inactivation” [0007]. 
‘987 and Patten are analogous inventions in the art of providing cleaning solutions for cleaning of equipment. It would have been obvious to one of ordinary skill in the art to modify the method of ‘987 with teachings of Patten to provide enzyme deactivation step using a binding agent such as a sulfonated peroxycatboxylic acid to prevent contamination and degradation of product.
‘987 also teaches that “the membrane cleaning process of the present invention can contain an acidic cleaning step using an acidic cleaning solution for cleaning the membrane. The acidic cleaning step can applied before the enzymatic cleaning step, after the enzymatic cleaning step or both before and after the enzymatic cleaning step. Preferably, a mild acidic pre cleaning is applied before applying the enzymatic cleaning protocol” [0018]. The selection of performing the acid cleaning step or the alkaline cleaning step without rinsing the membrane would have been an obvious matter of choice to one of ordinary skill in the art since ‘987 discloses that such steps can be performed before or after the enzymatic cleaning step. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Also refer In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), and Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).

Regarding claim 2, modified ‘987 teaches limitations of claim 1 as set forth above. ‘987 teaches that acidic cleaning step and/or alkaline cleaning steps can be 
Regarding claim 6, modified ‘987 teaches limitations of claim 1 as set forth above. ‘987 teaches that acidic cleaning step and/or alkaline cleaning steps can be combined with enzymatic cleaning steps, and further discloses that the acidic cleaning solution and the alkaline cleaning solutions comprise at least one supplementary cleaning agent can be chosen from the group of surfactants, chelating agents and sequestrants [0018]-[0024]. 
Regarding claim 26, modified ‘987 teaches limitations of claim 1 as set forth above. ‘987 further teaches that “The process according to the present invention can comprise the flushing of the membrane with water before or after the enzymatic cleaning step or both. The water used for flushing can be for example tap water or a permeate of a membrane in the waste water treatment plant” [0013], “the enzymatic cleaning solution can be circulated across the membrane for a circulation time. The circulation time can be preferably from 0.5 to 1.5 hours, particularly 1 hour. Furthermore, the membrane can be soaked with the enzymatic cleaning solution for a soaking time, the soaking time being preferably from 12 to 48 hours, particularly 24 hours” [0013], and that “different cleaning steps can be carried out successively. The different cleaning steps are preferably carried out with time gaps in the range of days or weeks in between. Different cleaning steps can also be carried out one after the other without a considerable time gap in between” [0024]. ‘987 does not disclose that pre-.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten as applied to claim 2 above, and further in view of Journal of Membrane Science 272 (2006) 198–210 (hereinafter referred as “Ang”).
Regarding claims 3-4 and 7, modified ‘987 teaches limitations of claim 1 as set forth above. ‘987 does not disclose examples of chelating agents and/or surfactants. Ang discloses metal chelating agent (EDTA) and an anionic surfactant (SDS) were able to clean the fouled RO membrane effectively by optimizing chemical (dose and pH) and physical (time, crossflow velocity, and temperature) conditions during cleaning; and that the adhesion force caused by calcium-induced foulant–foulant interaction was reduced significantly with EDTA and SDS cleaning (abstract). Ang further adds that the metal chelating agents, such as EDTA, remove divalent cations from the complexed organic molecules and improve the cleaning of the fouled membrane (P199/Left Column).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. 
Ang further teaches that cleaning efficiency with EDTA and SDS cleaning increased with increasing cleaning agent dose. For EDTA, cleaning efficiency increased proportionally with EDTA concentration and reached near 100% efficiency at 2.0mM EDTA (P203/Left column). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have arrived at the claimed concentration through routine experimentation to achieve desired removal of divalent ions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten, and Ang as applied to claim 3 above, and further in view of US 6197739 (hereinafter referred as “Oakes”).
Regarding claim 5, modified ‘987 teaches limitations of claim 3 as set forth above. Modified ‘987 does not teach that the binding agnet comprises polyacrylate, wherein the polyacrylate comprises partially neutralized polyacrylic acid having a molecular weight in the range of about 2.5k to about 5k.
Oakes teaches a compositions for use as soil removing agents for cleaning soiled surfaces (Abstract). Oaks teaches that polymers including polyacrylic acid, the partial sodium salt of polyacrylic acid or sodium polyacrylate having weight average 
Modified ‘987 and Oakes are analogous inventions in the art of cleaning solutions having agents for removal of divalent ions. It would have been an obvious matter of choice to one of ordinary skill in the art to select a known polymer such as polyacrylate, wherein the polyacrylate comprises partially neutralized polyacrylic acid having a molecular weight in the range of about 2.5k to about 5k for removal of divalent ions. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten, and Ang as applied to claim 3 above, and further in view of US 2018/0298372 (hereinafter referred as “Funkner”).
Regarding claim 9, modified ‘987 teaches limitations of claim 3 as set forth above. Modified ‘987 does not teach that the first binding agent capable of deactivating the enzyme comprises at least one of ethylenediaminetetraacetic acid (EDTA) and any salt thereof, (hydroxyethyl)ethylenediaminetriacetic acid (HEDTA) and any salt thereof, potassium tripolyphosphate (KTPP), a phosphonic acid and any salt thereof, nitrilotriacetic acid (NTA) and any salt thereof, diethylene triamine pentaacetic acid (DTPA) and any salt thereof, gluconic acid (GA) and any salt thereof, glutamic acid diacetic acid (GLDA) and any salt thereof, methylglycinediacetic acid (MGDA) and any salt thereof, iminodisuccinc acid (IDS) and any salt thereof, aminocarboxylic acids and any salt thereof, hydroxyethane diphosphonic acid (HEDP) and any salt thereof, 
Funkner teaches that enzymes can be deactivated using EDTA ([0115], [0282]). Therefore, Funkner establishes that it is known in the art to use EDTA for deactivation or reducing activity of enzymes. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been an obvious matter of choice to one of ordinary skill in the art to use a knonw agent such as EDTA for deactivation or reducing activity of enzymes.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have arrived at the claimed ranges through routine experimentation to achieve desired deactivation of enzymes.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten as applied to claim 1 above, and further in view of US 2015/0175936 (hereinafter referred as “Kingma”).
Regarding claims 14-16, modified ‘987 teaches limitations of claim 1 as set forth above. Modified ‘987 teaches providing first binding agent capable of deactivating the 
Kingma teaches a membrane cleaning solution comprising surfactants, disinfectants, acids, bases, builders, chelating agents, enzymes, enzyme stabilisers, biocides, hydrotropes, thickeners, oxidising agents, reducing agents (abstract, [0047]). An example of reducing agent is sodium hydrosulfite [0064].
Modified ‘987 and Kingma are analogous inventions in the art of cleaning compositions for cleaning of membranes. It would have been obvious to one of ordinary skill in the art to modify the method of modified ‘987 with teachings of Kingma to provide sodium dithionite as reducing agent because Kingma establishes that it is known in the art to use sodium dithionite as reducing agent in membrane cleaning solution. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Patten, and Ang as applied to claim 1 above, and further in view of J. Agric. Food Chem. 2002, 50, 1951-1958 (hereinafter referred as “Arguello”).
Regarding claims 19-25, modified ‘987 teaches limitations of claim 1 as set forth above. Modified ‘987 does not teach that reducing an activity of the enzyme comprises increasing a pH of the solution, wherein the pH is increased from about 11 to about 13, and increasing temperature of the solution, wherein the temperature is increased from 
Arguello teaches cleaning of inorganic membranes fouled with whey protein solutions using the enzymatic formulation (abstract). Arguello discloses that the activity of the enzyme significantly decreased when the temperature was raised to >52 °C, and the optimal pH interval was narrower (6.6-9.7) (P1953/Right column). 
Modified ‘987 and Arguello are analogous inventions in the art of membrane cleaning solutions. It would have been obvious to one of ordinary skill in the art to modify the method of modified ‘987 with teachings of Arguello to apply the method to a membrane used in treatment of whey protein because enzymatic treatment for cleaning of membranes used in Whey protein is disclosed by Arguello; and to reduce activity of the enzyme by increasing pH to more than 11 and increasing  temperature from about 50 to 85 ºC because Arguello establishes that it is known in the art that claimed temperature and pH range reduces activity of enzymes. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. With regards to rejection of claim 1 under 35 USC 103(a) as being unpatentable over ‘987, in view of Patten and Ang, applicant’s argument is based on the rejection dated 12/09/2020 based on reducing activity of enzymes by lowering the pH. However, the current rejection does not rely on lower the pH for reducing activity of the .
Applicant further argued that the method is “without rinsing the solution from the membrane between the time the solution is contacted with the membrane to the time used for reducing the activity of the enzyme”. Applicant points to the instant specification which discloses that it is known in the art to rinse the membrane between cleaning steps. However, ‘987 does not disclose or suggest rinsing the membrane between each of the cleaning steps (enzymatic cleaning, acid cleaning, and alkaline cleaning). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.